943 So. 2d 1021 (2006)
Donna LIVAUDAIS, Appellant,
v.
Kris McKENNY, Robert Livaudais, Nautilus of Panama City Beach Condominium Homeowners Association, Inc., Appellees.
No. 1D06-5589.
District Court of Appeal of Florida, First District.
December 18, 2006.
Donna Livaudais, pro se, Appellant.
Stan Trappe, Panama City, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of November 8, 2006, the Court has determined that the appellant has failed to demonstrate that the order on appeal is a final order. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
KAHN, HAWKES, and THOMAS, JJ., concur.